1
                                                                               FILED IN THE
2                                                                          U.S. DISTRICT COURT
                                                                     EASTERN DISTRICT OF WASHINGTON



3                        UNITED STATES DISTRICT COURT Apr 18, 2019
                        EASTERN DISTRICT OF WASHINGTON SEAN F. M AVOY, CLERK      C

4
     SPOKANE VALLEY FIRE                        No. 2:17-cv-00250-SMJ
5    DEPARTMENT,
                                                ORDER GRANTING
6                              Plaintiff,       DEFENDANT’S CONVERTED
                                                MOTION FOR SUMMARY
7                 v.                            JUDGMENT

8    INTERNATIONAL ASSOCIATION
     OF FIRE FIGHTERS AFL-CIO
9    LOCAL 3701,

10                             Defendant.

11
            Plaintiff Spokane Valley Fire Department seeks a declaration that some of its
12
     employees—battalion chiefs and fire marshals who are members of Defendant
13
     International Association of Fire Fighters AFL-CIO Local 3701—are exempt from
14
     certain wage and hour provisions under the Fair Labor Standards Act of 1938
15
     (“FLSA”), 29 U.S.C. § 213(a)(1). ECF No. 1. The Department seeks this relief under
16
     the Declaratory Judgment Act of 1934, 28 U.S.C. § 2201(a), alleging, “[a]n actual,
17
     ongoing controversy exists between the parties as to whether the FLSA’s ‘bona fide’
18
     executive or administrator exemption applies to battalion chiefs and fire marshals.”
19
     Id. at 4.
20
            Before the Court is Local 3701’s converted motion for summary judgment,

     ORDER GRANTING DEFENDANT’S CONVERTED MOTION FOR
     SUMMARY JUDGMENT - 1
1    ECF No. 33. Local 3701 argues the Court lacks subject matter jurisdiction because

2    no constitutionally required case or controversy exists. Id. First, Local 3701

3    contends the Department lacks standing and its claim is not ripe because the

4    Department faces no imminent injury from an FLSA action brought by Local 3701

5    or its members. Id. Second, Local 3701 contends its legal interests are not adverse

6    to the Department’s because, without its members’ written consent, Local 3701 is

7    statutorily barred from bringing the type of FLSA action the Department fears. Id.

8          Because oral argument is unnecessary, the Court decides Local 3701’s motion

9    without it. See LCivR 7(i)(3)(B)(iii). Having reviewed the file in this matter, the

10   Court grants Local 3701’s motion and dismisses this case without prejudice.

11                                   BACKGROUND1

12         The parties have been negotiating a new collective bargaining agreement

13   since October 2016. ECF No. 57-1 at 3. They have not reached a final agreement.

14   Id. The Department alleges the FLSA’s exemption for bona fide executive or

15   administrative employees applies to battalion chiefs and fire marshals. ECF No. 1 at

16

17   1
       The Department objects to numerous aspects of Local 3701’s factual recitation,
     arguing all but two assertions are irrelevant, immaterial, speculative, or
18   mischaracterizing. ECF No. 57 at 10–11. Having concluded the challenged
     evidence is admissible under Federal Rules of Evidence 401, 403, and 602, the
19   Court overrules each of the Department’s objections under Federal Rule of Civil
     Procedure 56(c)(2). Nonetheless, the Court will, as the applicable legal standard
20   requires, view all evidence and draw all reasonable inferences in the manner most
     favorable to the Department.

     ORDER GRANTING DEFENDANT’S CONVERTED MOTION FOR
     SUMMARY JUDGMENT - 2
1    4–5; ECF No. 57 at 2. In negotiations, Local 3701 has remained steadfast in its

2    position to the contrary. ECF No. 36 at 2. Local 3701 first asserted this position on

3    April 20, 2017 and has not changed it since. ECF No. 12-4 at 2; ECF No. 57-1 at 9.

4    The Department offered a new collective bargaining agreement that the exemption

5    would not affect, regardless of whether it applies. ECF No. 36 at 2. But Local 3701

6    rejected the proposal because, it argues, doing so “would reduce its members’

7    contractual entitlement to overtime below the amount required by the FLSA.” ECF

8    No. 55 at 4. Local 3701 soon declared an impasse in negotiations and demanded

9    mediation. ECF No. 36 at 2; ECF No. 57-1 at 4. The parties are currently in

10   mediation and the next step may be interest arbitration. ECF No. 57-1 at 2–4.

11         The parties’ current collective bargaining agreement provides (1) the “normal

12   working schedule for Fire Operations” consists of a maximum of 204 hours in a

13   twenty-seven-day work period; (2) day officers work at least forty hours per week

14   or a flexible schedule equivalent to at least eighty hours in a two-week period;

15   (3) shift officers work one twenty-four-hour shift, starting and ending at 7:00 AM,

16   followed by forty-eight hours off duty; (4) shift officers receive thirteen “Kelly

17   days”2 off in a calendar year, so as to reduce their annual work average to 50.02

18
     2
       A Kelly day is “a day off or vacation day taken at a scheduled interval in addition
19   to normal time off or vacation.” Grant Barrett, Kelly Day, A WAY WITH WORDS
     (July 31, 2007), https://www.waywordradio.org/kelly_day/. Sources as early as
20   1953 claim this term derives from former Chicago mayor Edward Joseph Kelly,
     who reportedly instituted a similar plan for firefighters in 1936. Id.

     ORDER GRANTING DEFENDANT’S CONVERTED MOTION FOR
     SUMMARY JUDGMENT - 3
1    hours per week; and (5) “Officers will receive overtime at a rate of 1.50 times their

2    hourly rate for working in 3701 response positions outside their regular shift.” ECF

3    No. 33-1 at 30.

4          The Department declares that, until this dispute is resolved, it “will continue

5    to operate under the current [collective bargaining agreement]” and “will not remit

6    payment for overtime unless expressly provided for by the operative [agreement].”

7    ECF No. 57-1 at 5. The Department posits that this could be problematic because

8    “[t]here are provisions in the current [agreement] for which employees do not

9    currently receive overtime payments (at 1.5x their regular rate of pay) for work

10   beyond regular hours.” ECF No. 57 at 5 (citing ECF No. 33-1 at 17, 34).

11         Each of Local 3701’s members who are employed by the Department disavow

12   having any FLSA overtime claim against it. See id. at 3–4; ECF No. 55-1 at 3; ECF

13   No. 55-2 at 3; ECF No. 55-3 at 3; ECF No. 55-4 at 3; ECF No. 55-5 at 3; ECF No.

14   55-6 at 3; ECF No. 55-7 at 3; ECF No. 55-8 at 3; ECF No. 55-9 at 3; ECF No. 55-

15   10 at 3. Specifically, Local 3701’s members state they have not given their written

16   consent to become plaintiffs in any FLSA lawsuit against the Department, they are

17   not aware of any unpaid overtime owed to them by the Department that would entitle

18   them to recovery under the FLSA, they have no intention of filing an FLSA lawsuit

19   against the Department, they do not anticipate having an intention of filing an FLSA

20   lawsuit against the Department in the future, they have never expressed an intention


     ORDER GRANTING DEFENDANT’S CONVERTED MOTION FOR
     SUMMARY JUDGMENT - 4
1    of filing an FLSA lawsuit against the Department, and none of Local 3701’s other

2    members have expressed to them an intention to bring an FLSA lawsuit against the

3    Department. ECF No. 33-1 at 3–4; ECF No. 55-1 at 3; ECF No. 55-2 at 3; ECF No.

4    55-3 at 3; ECF No. 55-4 at 3; ECF No. 55-5 at 3; ECF No. 55-6 at 3; ECF No. 55-7

5    at 3; ECF No. 55-8 at 3; ECF No. 55-9 at 3; ECF No. 55-10 at 3. Similarly, in

6    negotiations with the Department, Local 3701 did not say its members intended to

7    bring an FLSA lawsuit against the Department. ECF No. 33-1 at 3.

8          This “do[es] not provide the Department with any meaningful relief.” ECF

9    No. 57-1 at 9. If the Department negotiates for anything less than time-and-a-half

10   as overtime compensation, “Local 3701 would assert the Department is arguing

11   during negotiations for an illegal provision” and “[t]his assertion could subject the

12   Department to unfair labor practices claims.” Id. at 4. Additionally, the Department

13   may be subject to investigation by federal and state administrative agencies. Id. at 2,

14   5–6. Meanwhile, the Department’s uncertainty affects its ability to conduct its

15   business, namely in setting budgets and assessing levies. Id. at 7–8.

16         The Department filed this lawsuit on July 11, 2017. ECF No. 1. Local 3701

17   moved for judgment on the pleadings on December 3, 2018. ECF No. 33. The

18   Court’s February 19, 2019 order, ECF No. 50, converted Local 3701’s motion to

19   one for summary judgment and directed the parties to present all pertinent materials.

20   //


     ORDER GRANTING DEFENDANT’S CONVERTED MOTION FOR
     SUMMARY JUDGMENT - 5
1                                  LEGAL STANDARD

2          The applicable summary judgment standard appears in the Court’s February

3    19, 2019 order, ECF No. 50 at 10–11, and is incorporated herein. To defeat a

4    summary judgment motion challenging standing or ripeness, the Department need

5    not conclusively establish every element of those doctrines and need only show a

6    genuine dispute of material fact as to those elements. Martin v. City of Boise, No.

7    15-35845, 2019 WL 1434046, at *20 (9th Cir. Apr. 1, 2019) (publication

8    forthcoming).

9                                       DISCUSSION

10   The Department fails to show a genuine dispute of material fact on whether a
     justiciable case or controversy exists between it and Local 3701 or its members.
11
           The Court must dismiss a civil action if at any time it determines it lacks
12
     subject matter jurisdiction. Fed. R. Civ. P. 12(b)(1), (h)(3). Federal courts have
13
     limited subject matter jurisdiction. Kokkonen v. Guardian Life Ins. Co. of Am., 511
14
     U.S. 375, 377 (1994). A federal court presumes a civil action lies outside its limited
15
     jurisdiction and the burden to prove otherwise rests on the party asserting
16
     jurisdiction exists. Id. The opposing party can never forfeit or waive a challenge to
17
     subject matter jurisdiction. Arbaugh v. Y&H Corp., 546 U.S. 500, 514 (2006).
18
           Article III, section 2, clause 1 of the U.S. Constitution limits federal courts’
19
     jurisdiction to “Cases” and “Controversies.” The case-or-controversy requirement
20
     ensures federal courts do not “‘decide questions that cannot affect the rights of

     ORDER GRANTING DEFENDANT’S CONVERTED MOTION FOR
     SUMMARY JUDGMENT - 6
1    litigants in the case before them’ or give ‘opinion[s] advising what the law would be

2    upon a hypothetical state of facts.’” Chafin v. Chafin, 568 U.S. 165, 172 (2013)

3    (alteration in original) (quoting Lewis v. Cont’l Bank Corp., 494 U.S. 472, 477

4    (1990)). The party invoking a federal court’s jurisdiction bears the burden of

5    establishing the case-or-controversy requirement is met. See Lujan v. Defs. of

6    Wildlife, 504 U.S. 555, 560–61 (1992).

7          The Declaratory Judgment Act provides that “[i]n a case of actual controversy

8    within its jurisdiction, . . . any court of the United States, upon the filing of an

9    appropriate pleading, may declare the rights and other legal relations of any

10   interested party seeking such declaration, whether or not further relief is or could be

11   sought.” 28 U.S.C. § 2201(a). The Declaratory Judgment Act is “operative only in

12   respect to controversies which are such in the constitutional sense.” Textron

13   Lycoming Reciprocating Engine Div., Avco Corp. v. United Auto., Aerospace, &

14   Agric. Implement Workers of Am., Int’l Union, 523 U.S. 653, 661 (1998) (quoting

15   Aetna Life Ins. Co. v. Haworth, 300 U.S. 227, 239–40 (1937)). Indeed, “the phrase

16   ‘case of actual controversy’ in the [Declaratory Judgment] Act refers to the type of

17   ‘Cases’ and ‘Controversies’ that are justiciable under Article III.” MedImmune, Inc.

18   v. Genentech, Inc., 549 U.S. 118, 127 (2007).

19         To determine whether a declaratory judgment action presents a justiciable

20   case or controversy, the Court considers “whether the facts alleged, under all the


     ORDER GRANTING DEFENDANT’S CONVERTED MOTION FOR
     SUMMARY JUDGMENT - 7
1    circumstances, show that there is a substantial controversy, between parties having

2    adverse legal interests, of sufficient immediacy and reality to warrant the issuance

3    of a declaratory judgment.” Id. (quoting Md. Cas. Co. v. Pac. Coal & Oil Co., 312

4    U.S. 270, 273 (1941)); see also Shell Gulf of Mex. Inc. v. Ctr. for Biological

5    Diversity, Inc., 771 F.3d 632, 635 (9th Cir. 2014). This case involves two

6    components of the case-or-controversy requirement: “standing, which concerns who

7    may bring suit, and ripeness, which concerns when a litigant may bring suit.”3

8    Habeas Corpus Res. Ctr. v. U.S. Dep’t of Justice, 816 F.3d 1241, 1247 (9th Cir.

9    2016).

10

11   3
       “A proper ripeness inquiry contains a constitutional and a prudential component.”
     Bishop Paiute Tribe v. Inyo County, 863 F.3d 1144, 1153 (9th Cir. 2017). Here, the
12   Court does not reach prudential ripeness because constitutional ripeness and
     standing are dispositive. “For a case to be ripe[ under Article III], it must present
13   issues that are ‘definite and concrete, not hypothetical or abstract.’” Id. (quoting
     Thomas v. Anchorage Equal Rights Comm’n, 220 F.3d 1134, 1139 (9th Cir. 2000)).
14   “Constitutional ripeness is often treated under the rubric of standing because
     ‘ripeness coincides squarely with standing’s injury in fact prong.’” Id. (quoting
15   Thomas, 220 F.3d at 1138). “For a plaintiff to meet the injury-in-fact prong of
     standing, the plaintiff must demonstrate ‘an invasion of a legally protected interest
16   which is (a) concrete and particularized and (b) actual or imminent, not conjectural
     or hypothetical.’” Id. (quoting Lujan, 504 U.S. at 560). Additionally, the
17   “irreducible constitutional minimum of standing” also requires causation and
     redressability. Lujan, 504 U.S. at 560–61. Causation means “there must be a causal
18   connection between the injury and the conduct complained of—the injury has to be
     fairly traceable to the challenged action of the defendant, and not the result of the
19   independent action of some third party not before the court.” Id. at 560 (internal
     quotation marks, brackets, and ellipses omitted). Redressability means “it must be
20   likely, as opposed to merely speculative, that the injury will be redressed by a
     favorable decision.” Id. at 561 (internal quotation marks omitted).

     ORDER GRANTING DEFENDANT’S CONVERTED MOTION FOR
     SUMMARY JUDGMENT - 8
1           Ultimately, “if ‘the declaratory judgment defendant could have brought a

2    coercive action in federal court to enforce its rights, then [the court has] jurisdiction,’

3    so long as that coercive action would ‘arise under’ federal law.” Hornish v. King

4    County, 899 F.3d 680, 691 n.2 (9th Cir. 2018) (alteration in original) (quoting

5    Janakes v. U.S. Postal Serv., 768 F.2d 1091, 1093 (9th Cir. 1985)), cert. denied sub

6    nom. Kaseburg v. Port of Seattle, No. 18-838, 2019 WL 1590251 (U.S. Apr. 15,

7    2019); see also id. (“A person may seek declaratory relief in federal court if the one

8    against whom he brings his action could have asserted his own rights there.” (quoting

9    Standard Ins. Co. v. Saklad, 127 F.3d 1179, 1181 (9th Cir. 1997))). “In other words,

10   in a sense [the court] can reposition the parties in a declaratory relief action by asking

11   whether [it] would have jurisdiction had the declaratory relief defendant been a

12   plaintiff seeking a federal remedy.” Id. (alterations in original) (quoting Standard,

13   127 F.3d at 1181).

14          As the Court previously noted, “[t]he members of Local 3701 unquestionably

15   could bring FLSA wage and hour claims against the Department either individually

16   or collectively.” ECF No. 16 at 6 (citing 29 U.S.C. § 216(b)). But the Court did not

17   decide the issues now presented, namely, whether those potential claims have

18   accrued and, if so, whether they are certainly impending and pose an imminent

19   threat, so as to establish standing and ripeness.

20          The Court begins its analysis by “first examin[ing] the underlying law”—“the


     ORDER GRANTING DEFENDANT’S CONVERTED MOTION FOR
     SUMMARY JUDGMENT - 9
1    authority governing the asserted controversy between the parties.” Shell, 771 F.3d

2    at 636. “Under the FLSA, an employer must pay its employees premium overtime

3    compensation of one and one-half times the regular rate of payment for any hours

4    worked in excess of forty in a seven-day work week.” Flores v. City of San Gabriel,

5    824 F.3d 890, 895 (9th Cir. 2016) (citing 29 U.S.C. § 207(a)); see also Garcia v.

6    San Antonio Metro. Transit Auth., 469 U.S. 528, 531 (1985) (holding FLSA

7    overtime requirements apply to state and local government functions). An employer

8    who violates FLSA overtime requirements is liable for employees’ unpaid overtime

9    compensation, an additional equal amount as liquidated damages, and reasonable

10   attorney fees and costs. 29 U.S.C. § 216(b).

11         “Additionally, employees cannot waive the protections of the FLSA, nor may

12   labor organizations negotiate provisions that waive employees’ statutory rights

13   under the FLSA.” Gordon v. City of Oakland, 627 F.3d 1092, 1095 (9th Cir. 2010)

14   (citation omitted) (citing Brooklyn Sav. Bank v. O’Neil, 324 U.S. 697, 707 (1945),

15   and Barrentine v. Ark.-Best Freight Sys., Inc., 450 U.S. 728, 740–41 (1981)).

16         However, in 29 U.S.C. § 207(k), “[t]he FLSA also provides ‘a limited

17   exemption from the overtime limit to public employers of . . . firefighters.’” Flores,

18   824 F.3d at 895 (quoting Adair v. City of Kirkland, 185 F.3d 1055, 1059 (9th Cir.

19   1999)). “The partial overtime exemption in § 207(k) ‘increases the overtime limit

20   slightly and it gives the employer greater flexibility to select the work period over


     ORDER GRANTING DEFENDANT’S CONVERTED MOTION FOR
     SUMMARY JUDGMENT - 10
1    which the overtime limit will be calculated.’” Id. (quoting Adair, 185 F.3d at 1060).

2    “[U]nder § 207(k), an employer must compensate ‘fire protection’ employees with

3    overtime payments only after the employee works more than 212 hours in a twenty-

4    eight-day period.” Haro v. City of Los Angeles, 745 F.3d 1249, 1253 (9th Cir. 2014).

5    Consistent with § 207(k)’s ratio of hours to days, “if the number of days in the work

6    period is decreased to twenty-seven, the number of hours an employee must work

7    before earning overtime is decreased to 204.” Id. (citing 29 C.F.R. § 553.230). Such

8    firefighters would “receive[] overtime pay only if they work[] more than 204 hours

9    in a twenty-seven-day work period.” Id.

10         The parties’ current collective bargaining agreement utilizes the § 207(k)

11   exemption. ECF No. 33-1 at 30. Specifically, the agreement provides (1) the “normal

12   working schedule for Fire Operations” consists of a maximum of 204 hours in a

13   twenty-seven-day work period; (2) day officers work at least forty hours per week

14   or a flexible schedule equivalent to at least eighty hours in a two-week period;

15   (3) shift officers work one twenty-four-hour shift, starting and ending at 7:00 AM,

16   followed by forty-eight hours off duty; (4) shift officers receive thirteen “Kelly days”

17   off in a calendar year, so as to reduce their annual work average to 50.02 hours per

18   week; and (5) “Officers will receive overtime at a rate of 1.50 times their hourly rate

19   for working in 3701 response positions outside their regular shift.” Id.

20         Considering how this agreement implements the § 207(k) exemption, each of


     ORDER GRANTING DEFENDANT’S CONVERTED MOTION FOR
     SUMMARY JUDGMENT - 11
1    Local 3701’s members who are employed by the Department disavow having any

2    FLSA overtime claim against it. See id. at 3–4; ECF No. 55-1 at 3; ECF No. 55-2 at

3    3; ECF No. 55-3 at 3; ECF No. 55-4 at 3; ECF No. 55-5 at 3; ECF No. 55-6 at 3;

4    ECF No. 55-7 at 3; ECF No. 55-8 at 3; ECF No. 55-9 at 3; ECF No. 55-10 at 3.

5    Specifically, Local 3701’s members state they have not given their written consent

6    to become plaintiffs in any FLSA lawsuit against the Department, they are not aware

7    of any unpaid overtime owed to them by the Department that would entitle them to

8    recovery under the FLSA, they have no intention of filing an FLSA lawsuit against

9    the Department, they do not anticipate having an intention of filing an FLSA lawsuit

10   against the Department in the future, they have never expressed an intention of filing

11   an FLSA lawsuit against the Department, and none of Local 3701’s other members

12   have expressed to them an intention to bring an FLSA lawsuit against the

13   Department. ECF No. 33-1 at 3–4; ECF No. 55-1 at 3; ECF No. 55-2 at 3; ECF No.

14   55-3 at 3; ECF No. 55-4 at 3; ECF No. 55-5 at 3; ECF No. 55-6 at 3; ECF No. 55-7

15   at 3; ECF No. 55-8 at 3; ECF No. 55-9 at 3; ECF No. 55-10 at 3. Similarly, in

16   negotiations with the Department, Local 3701 did not say its members intended to

17   bring an FLSA lawsuit against the Department. ECF No. 33-1 at 3.

18         Thus, the parties’ current collective bargaining agreement properly

19   implements the § 207(k) exemption to the extent that it has not, to date, produced

20


     ORDER GRANTING DEFENDANT’S CONVERTED MOTION FOR
     SUMMARY JUDGMENT - 12
1    any known violations of FLSA overtime requirements.4 But this “do[es] not provide

2    the Department with any meaningful relief” because it is concerned with a different

3    FLSA exemption for bona fide executive or administrative employees. ECF No. 57-

4    1 at 9. The FLSA exempts

5          any employee employed in a bona fide executive, administrative, or
           professional capacity . . . (as such terms are defined and delimited from
6          time to time by regulations of the Secretary[ of Labor], . . . except that
           an employee of a retail or service establishment shall not be excluded
7          from the definition of employee employed in a bona fide executive or
           administrative capacity because of the number of hours in his
8          workweek which he devotes to activities not directly or closely related
           to the performance of executive or administrative activities, if less than
9          40 per centum of his hours worked in the workweek are devoted to such
           activities) . . . .
10
     29 U.S.C. § 213(a)(1). A so-called “‘first responder’ regulation,” ECF No. 1 at 5,
11
     provides this exemption does not apply to firefighters under some circumstances,
12
     29 C.F.R. § 541.3(b)(1)–(3).
13

14   4
       The Department declares that, until this dispute is resolved, it “will continue to
     operate under the current [collective bargaining agreement]” and “will not remit
15   payment for overtime unless expressly provided for by the operative [agreement].”
     ECF No. 57-1 at 5. The Department posits that this could be problematic because
16   “[t]here are provisions in the current [agreement] for which employees do not
     currently receive overtime payments (at 1.5x their regular rate of pay) for work
17   beyond regular hours.” ECF No. 57 at 5 (citing ECF No. 33-1 at 17, 34). The
     Department points to two sections it claims provide employees regular pay for court
18   appearances and jury service, and straight-time overtime pay for filling a vacancy.
     See ECF No. 33-1 at 17, 34; ECF No. 35 at 15. But the Department presents no
19   evidence showing its reading of these sections has ever deprived employees of
     overtime compensation owed to them under the FLSA. Thus, the Department fails
20   to demonstrate any potential FLSA overtime claims have accrued or are certainly
     impending and pose an imminent threat, so as to establish standing and ripeness.

     ORDER GRANTING DEFENDANT’S CONVERTED MOTION FOR
     SUMMARY JUDGMENT - 13
1          The Department alleges this exemption applies to battalion chiefs and fire

2    marshals.5 ECF No. 1 at 4–5; ECF No. 57 at 2. In negotiations, Local 3701 has

3    remained steadfast in its position to the contrary. ECF No. 36 at 2. The Department

4    offered a new collective bargaining agreement that the exemption would not affect,

5    regardless of whether it applies. Id. But Local 3701 rejected the proposal because,

6    it argues, doing so “would reduce its members’ contractual entitlement to overtime

7    below the amount required by the FLSA.” ECF No. 55 at 4. Local 3701 soon

8    declared an impasse in negotiations and demanded mediation. ECF No. 36 at 2;

9    ECF No. 57-1 at 4.

10         The parties could still reach a final agreement despite their present impasse.

11   ECF No. 58 at 11. The parties may succeed in mediation with the Washington State

12   Public Employment Relations Commission. See Wash. Rev. Code (“RCW”)

13   § 41.56.440. But if, after a reasonable period of mediation, the Commission finds

14
     5
       Indeed, the Department argues the parties’ current collective bargaining agreement
15   incorporates this exemption where it provides, “[t]he Department recognizes [Local
     3701] as the exclusive bargaining agent for the exempt civil services positions listed
16   below: Battalion Chief . . . Fire Marshal.” ECF No. 33-1 at 8 (emphasis added); see
     also ECF No. 57-1 at 5. Whether the Department’s position is correct, see ECF No.
17   12-6 at 2, or this section references some supervisory designation under a state
     statute for purposes of collective bargaining authority, see ECF No. 12-1 at 2; ECF
18   No. 12-7 at 2, or this section references the § 207(k) exemption, see ECF No. 33-1
     at 30, is immaterial because, again, the Department presents no evidence showing
19   its reading of this section has ever deprived employees of overtime compensation
     owed to them under the FLSA. Thus, the Department fails to demonstrate any
20   potential FLSA overtime claims have accrued or are certainly impending and pose
     an imminent threat, so as to establish standing and ripeness.

     ORDER GRANTING DEFENDANT’S CONVERTED MOTION FOR
     SUMMARY JUDGMENT - 14
1    the parties remain at an impasse, then an “interest arbitration panel” would be

2    created. RCW 41.56.450; see also ECF No. 57-1 at 2–3.

3          “Interest arbitration is a process whereby if the union and the employer

4    cannot agree on a new contract during collective bargaining, an arbitration panel

5    will be formed to resolve any disputes over the terms of the new contract.”

6    Snohomish Cty. Pub. Transp. Benefit Area v. State Pub. Emp’t Relations Comm’n,

7    294 P.3d 803, 806 (Wash. Ct. App. 2013). “Thus, when parties enter into interest

8    arbitration, neither party is yet entitled to any specific right or remedy.” Int’l Ass’n

9    of Fire Fighters, Local 46 v. City of Everett, 42 P.3d 1265, 1273 (Wash. 2002).

10         The party aggrieved by the arbitration panel’s decision may appeal it to the

11   appropriate Washington state superior court. See RCW 41.56.450. But still, no

12   claim arising under the FLSA would have yet accrued.6 The Court agrees with Local

13   3701 that its members “must then actually work additional time beyond the hourly

14
     6
       The Department argues “this matter is likely to be before the Court in the future”
15   because the arbitration panel would be unable to determine employee classification.
     ECF No. 57 at 6. In support, the Department includes a declaration from its human
16   resources director indicating, based on her training, that “this matter is likely to end
     up with the courts again.” ECF No. 57-1 at 3. But the Department presents no
17   explanation for why the arbitration panel would be unable to determine employee
     classification. Even assuming the Department is correct on this point, it does not
18   mean a federal cause of action would accrue. On the contrary, the contemplated
     recourse is through a state appeal. See RCW 41.56.450. Indeed, the Department’s
19   human resources director anticipates this matter likely ending up with “the courts,”
     not specifically federal court. ECF No. 57-1 at 3. The Department takes too great
20   of liberties with this statement in claiming the case will likely come back to this
     Court.

     ORDER GRANTING DEFENDANT’S CONVERTED MOTION FOR
     SUMMARY JUDGMENT - 15
1    overtime threshold to be entitled to overtime pay and must then actually choose to

2    file suit against the Department before their exempt or non-exempt status will be

3    put at issue.” ECF No. 33 at 20.

4           The Court also agrees with Local 3701 that “[t]his eventuality is so distant

5    and uncertain that this lawsuit falls well short of the immediacy and imminence

6    required to confer subject matter jurisdiction over a suit for declaratory judgment.”

7    Id. “Although imminence is concededly a somewhat elastic concept, it cannot be

8    stretched beyond its purpose, which is to ensure that the alleged injury is not too

9    speculative for Article III purposes—that the injury is certainly impending.”

10   Clapper v. Amnesty Int’l USA, 568 U.S. 398, 409 (2013) (quoting Lujan, 504 U.S.

11   at 565 n.2). “Thus, [the Supreme Court has] repeatedly reiterated that ‘threatened

12   injury must be certainly impending to constitute injury in fact,’ and that

13   ‘[a]llegations of possible future injury’ are not sufficient.” Id. (alteration in original)

14   (quoting Whitmore v. Arkansas, 495 U.S. 149, 158 (1990)).

15          Here, the Department presents no evidence showing any potential FLSA

16   overtime claims have accrued or are certainly impending and pose an imminent

17   threat, so as to establish standing and ripeness. “It is axiomatic that differing views

18   of the law are not enough to satisfy Article III.” Shell, 771 F.3d at 637. “The

19   presence of a disagreement, however sharp and acrimonious it may be, is

20   insufficient by itself to meet Art[icle] III’s requirements.” Hollingsworth v. Perry,


     ORDER GRANTING DEFENDANT’S CONVERTED MOTION FOR
     SUMMARY JUDGMENT - 16
1    570 U.S. 693, 704 (2013) (quoting Diamond v. Charles, 476 U.S. 54, 62 (1986)).

2          The Department offers two additional reasons why it believes it has shown

3    enough to establish a genuine dispute of material fact. First, the Department

4    expresses concern that if it negotiates for anything less than time-and-a-half as

5    overtime compensation, “Local 3701 would assert the Department is arguing during

6    negotiations for an illegal provision” and “[t]his assertion could subject the

7    Department to unfair labor practices claims.” ECF No. 57-1 at 4. The Department

8    notes Local 3701’s members have given no assurances regarding such claims,

9    which cannot be waived regardless. Id. at 4–5.

10         The Department’s concern is rooted in Washington state law and, therefore,

11   does not involve a potential “coercive action in federal court” that would “‘arise

12   under’ federal law.” Hornish, 899 F.3d at 691 n.2 (quoting Janakes, 768 F.2d at

13   1093). Elsewhere in its discussion, the Department establishes that its references to

14   unfair labor practice claims denote “unfair labor practice claims under the

15   Washington State Public Employment Relations Commission.” ECF No. 57-1 at 2.

16   The Department fails to identify a potential federal cause of action.

17         Second, the Department expresses concern that it may be subject to

18   investigation by the U.S. Department of Labor or the Washington State Department

19   of Labor and Industries. Id. at 2, 5–6. But no such investigation would arise unless

20   the employer began violating FLSA overtime requirements by failing to pay the


     ORDER GRANTING DEFENDANT’S CONVERTED MOTION FOR
     SUMMARY JUDGMENT - 17
1    employees what they are due. As discussed above, the parties’ current collective

2    bargaining agreement properly implements the § 207(k) exemption to the extent

3    that it has not, to date, produced any known violations of FLSA overtime

4    requirements. As Local 3701 notes, “contractual overtime payments under the

5    [agreement] may well exceed the FLSA’s minimum overtime payment

6    requirements, regardless of how Local 3701 members are classified under the

7    [agreement].” ECF No. 58 at 4 n.1. Thus, the Department fails to demonstrate how

8    the status quo threatens a potential “coercive action in federal court” that would

9    “‘arise under’ federal law.”7 Hornish, 899 F.3d at 691 n.2 (quoting Janakes, 768

10   F.2d at 1093).

11         The Court acknowledges how the Department’s uncertainty affects its ability

12   to conduct its business, namely in setting budgets and assessing levies. ECF No. 57-

13

14   7
       The Court previously concluded that “the threatened action [the Department] seeks
     to avoid would necessarily present a federal question arising under the FLSA.” ECF
15   No. 50 at 7–8. But the problem for the Department is that it fails to demonstrate any
     potential FLSA overtime claims have accrued or are certainly impending and pose
16   an imminent threat, so as to establish standing and ripeness. By continuing to
     operate under the existing collective bargaining agreement, the Department is
17   preserving an injury-free status quo. See generally MedImmune, 549 U.S. at 128
     n.8. (“The justiciability problem that arises, when the party seeking declaratory
18   relief is himself preventing the complained-of injury from occurring, can be
     described in terms of standing (whether plaintiff is threatened with imminent injury
19   in fact fairly traceable to the challenged action of the defendant), or in terms of
     ripeness (whether there is sufficient hardship to the parties in withholding court
20   consideration until there is enforcement action).” (internal quotation marks,
     citations, brackets, and ellipses omitted)).

     ORDER GRANTING DEFENDANT’S CONVERTED MOTION FOR
     SUMMARY JUDGMENT - 18
1    1 at 7–8. But as a tribunal with limited subject matter jurisdiction, the Court must

2    not exceed its authority by rendering an advisory opinion.

3          Here, the facts alleged, under all the circumstances, do not reveal a

4    “substantial controversy, between parties having adverse legal interests, of sufficient

5    immediacy and reality to warrant the issuance of a declaratory judgment.”

6    MedImmune, 549 U.S. at 127 (quoting Md. Cas., 312 U.S. at 273). The injury to be

7    averted by this declaratory judgment action is conjectural or hypothetical rather than

8    concrete and particularized, and actual or imminent. Thus, this declaratory judgment

9    action presents issues that are hypothetical or abstract rather than definite and

10   concrete. The Department fails to show a genuine dispute of material fact as to these

11   elements of standing and ripeness.

12         Viewing all evidence and drawing all reasonable inferences in the manner

13   most favorable to the Department, no reasonable trier of fact could find in its favor

14   on whether this declaratory judgment action presents a justiciable case or

15   controversy. On the contrary, a reasonable trier of fact could only find in favor of

16   Local 3701. Therefore, Local 3701 has met its initial burden in support of summary

17   judgment. By contrast, the Department has failed to point to specific facts

18   establishing a genuine dispute of material fact for trial. The Department has failed

19   to introduce the significant probative evidence required to defeat summary

20   judgment. And, to the extent the Department has identified genuine factual disputes,


     ORDER GRANTING DEFENDANT’S CONVERTED MOTION FOR
     SUMMARY JUDGMENT - 19
1    they are not material because they do not affect the outcome of this litigation and do

2    not require trial to resolve differing versions of the truth.

3          In sum, the record establishes that no genuine dispute exists as to any material

4    fact and Local 3701 is entitled to judgment as a matter of law because the Court

5    lacks subject matter jurisdiction over the Department’s claim for relief. Considering

6    this ruling, the Court does not reach the parties’ remaining arguments.

7          Accordingly, IT IS HEREBY ORDERED:

8          1.     Defendant’s converted motion for summary judgment, ECF No. 33, is

9                 GRANTED.

10         2.     All claims are DISMISSED WITHOUT PREJUDICE, with all

11                parties to bear their own attorney fees and costs.

12         3.     All other pending motions are DENIED AS MOOT.

13         4.     All hearings and deadlines are STRICKEN.

14         5.     The Clerk’s Office is directed to enter JUDGMENT of dismissal and

15                CLOSE this file.

16         IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

17   provide copies to all counsel.

18         DATED this 18th day of April 2019.

19
                         SALVADOR MENDOZA, JR.
20                       United States District Judge


     ORDER GRANTING DEFENDANT’S CONVERTED MOTION FOR
     SUMMARY JUDGMENT - 20
